Exhibit 10.1

S.A.C. CAPITAL MANAGEMENT, LLC
72 Cummings Point Road
Stamford, CT 06902

November 3, 2004

The Wet Seal, Inc.
26972 Burbank
Foothill Ranch, California 92610

Gentlemen:

        In order to induce S.A.C. Capital Management, LLC and its affiliates
(collectively, “S.A.C.”) to pursue a transaction with The Wet Seal, Inc., a
Delaware corporation (the “Company”), including, without limitation, the
potential purchase of certain notes and warrants of the Company and the possible
provision of financing to the Company (the “Transaction”), the Company agrees
that, during the Exclusivity Period (as defined below), it shall not, and that
it shall cause its directors, officers, agents, representatives, affiliates,
stockholders and any other person acting on its behalf (collectively, the
“Representatives”) not to, directly or indirectly, (x) solicit offers, inquiries
or proposals for, or entertain any offer, inquiry or proposal to enter into: (i)
a merger, consolidation or other business combination involving the Company,
(ii) an acquisition of any of the then-outstanding equity securities of the
Company, (iii) an acquisition of equity securities, or of debt securities
(except as permitted under clause (iv) below) or other securities convertible
into or exchangeable for equity securities of the Company, (iv) the issuance of
debt securities of, or other borrowing by, the Company in an amount in excess of
$10 million; provided such debt securities or borrowings do not contain any
equity feature or “equity kicker”, (v) a sale, transfer, conveyance, lease or
disposal of all or any significant portion of the assets of the Company in one
transaction or a series of related transactions (other than sales of inventory
in the ordinary course of business), (vi) a liquidation or dissolution of the
Company or the adoption of a plan of liquidation or dissolution by the Company
or (vii) any other transaction in lieu of, or which would impede or prevent, the
Transaction (any of the foregoing, a “Competing Transaction”), or (y) conduct
any discussions or negotiations, or provide any information to (or review any
information of) any other party, or enter into any agreement, arrangement or
understanding, regarding, or in connection with, a Competing Transaction.

        During the Exclusivity Period, the Company will promptly notify S.A.C.
if the Company (or any of its Representatives) receives any such offer, inquiry
or proposal and the details thereof, and keep S.A.C. informed with respect to
each such offer, inquiry or proposal. The Company will provide S.A.C. with
copies of all such offers, inquiries or proposals which are in writing.

        The Exclusivity Period shall commence on the date hereof and terminate
upon the earliest to occur of (i) 6 p.m., EST, on November 14, 2004, (ii) the
date of the execution of definitive agreements with respect to a Transaction,
(iii) the written agreement of the parties hereto to terminate this letter and
(iv) written notification from S.A.C. to the Company that S.A.C. no longer
wishes to proceed with any Transaction.

        If the Company executes an agreement, letter of intent, memorandum of
understanding or otherwise accepts a proposal or offer from any person or entity
(other than S.A.C.) regarding any Competing Transaction at any time prior to the
three month anniversary of the date hereof, the Company shall promptly, but in
no event later than the third business day after such event, issue as liquidated
damages to an entity designated by S.A.C warrants to acquire 2,300,000 shares of
the Class A Common Stock of the Company at an initial exercise price equal to
the lesser of $1.75 and the average closing bid prices of the Class A Common
Stock over the five trading days prior to the day on which such event is
publicly announced (the “Liquidated Damages Warrants”). Notwithstanding the
foregoing, the Company shall not be obligated to issue the Liquidated Damages
Warrants if either (i) S.A.C. has required as a condition to the execution of
definitive agreements governing a Transaction any modification to the terms
contained in the latest drafts of the Transaction documents delivered by counsel
to S.A.C. to the Company prior to the meeting of the Company’s board of
directors to approve execution of definitive agreements concerning a
Transaction, that would have material and adverse economic consequences to the
Company (the materiality of such consequences to be determined in good faith
discussions between S.A.C. and the Company) (the “Indicative Terms”) or (ii)
S.A.C. has notified the Company in writing during the Exclusivity Period that it
has abandoned pursuit of the Transaction and the Company remains willing to
pursue the Transaction on the Indicative Terms ((i) and (ii) being referred to
the “Liquidating Damages Warrants Limiting Conditions”)). The Liquidated Damages
Warrants shall have full ratchet antidilution protection and shall be
exercisable commencing six months after issuance and then for a period of three
years. The Company shall grant S.A.C. registration rights with respect to the
shares of common stock issuable upon exercise of the Liquidated Damages Warrants
pursuant to a registration rights agreement consistent with the registration
rights agreement entered into by the Company and S.A.C. (or one of its
affiliates) in connection with the June 29, 2004 private placement transaction.
To the extent that the Company is unable to issue the Liquidated Damages
Warrants due to applicable law or market regulations, at the request of S.A.C.,
the Company shall pay to an entity designated by S.A.C. a cash amount equal to
the Black-Scholes value of such warrants, in immediately available funds, in
lieu of the Liquidated Damages Warrants.

        The Company acknowledges and agrees that (i) the issuance of the
Liquidated Damages Warrants is an integral incentive for S.A.C. to pursue the
Transaction, (ii) in the absence of the Company’s obligations to issue the
Liquidated Damages Warrants, S.A.C would not pursue the Transaction and (iii)
time is of the essence with respect to the issuance of the Liquidated Damages
Warrants.

        In addition, the Company agrees to pay or reimburse S.A.C., within two
business days of written request therefor, for all out-of-pocket costs, fees and
expenses (including, without limitation, all reasonable fees and other client
charges and expenses of Schulte Roth & Zabel LLP, counsel for S.A.C.)
(“Expenses”) incurred by, or on behalf of, S.A.C. in connection with the pursuit
of the Transaction, up to a maximum reimbursement of $150,000 (the “Cap”);
provided, that, if either of the Liquidated Warrant Limiting Conditions has
occurred, the Cap shall be $100,000. The Company shall also indemnify S.A.C. for
all Expenses incurred by S.A.C. in enforcing its rights under this letter
agreement. The Company acknowledges that the definitive agreements concerning a
Transaction shall provide for reimbursement of Expenses of S.A.C. beyond the
Cap.

        The obligations of the Company under this letter agreement shall remain
effective whether or not definitive transaction documents are executed or
(subject to the terms of such documents) the Transaction is consummated.

        This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law thereof.

        Both parties understand and agree that money damages would not be a
sufficient remedy for any breach or threatened breach of this letter agreement,
that each party shall be entitled to equitable relief, including by way of
injunction and specific performance, as a remedy for any such breach (without
the posting of any bond and without proof of actual damages), and that neither
party shall oppose the granting of such relief. Such remedies shall not be
deemed to be the exclusive remedies for a breach or threatened breach by you or
your Representatives of this letter agreement but shall be in addition to all
other remedies available at law or equity.

        This letter agreement contains the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior agreements, arrangements and understandings relating to the matters
provided for herein. The provisions of this letter agreement may not be amended,
modified, supplemented or terminated, and waivers or consents to departures from
the provisions hereof may not be given, except by written instrument duly
executed by the party against which enforcement of such amendment, modification,
supplement, termination, waiver or consent to departure is sought.

        If it is found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.

        Both parties hereby irrevocably and unconditionally (i) agree that any
legal action, suit or proceeding arising out of or relating to this letter
agreement shall be brought only in the Federal district court of the Southern
District of New York or in the courts of the State of New York located in New
York City, and hereby expressly submit to the personal jurisdiction and venue of
such courts for the purposes thereof, and (ii) waive any claim (by way of
motion, as a defense or otherwise) of improper venue, that such party is not
subject personally to the jurisdiction of such courts, that such courts are an
inconvenient forum or that this letter agreement or the subject matter hereof
may not be enforced in or by such courts. Both parties hereby irrevocably and
unconditionally consent to the service of process of any of the aforementioned
courts in any such action, suit or proceeding by sending copies thereof by
registered or certified mail, postage prepaid, or by a nationally recognized
courier service to the other party’s address set forth above, such service to
become effective five days after such mailing or on the date of delivery by such
service. Nothing herein contained shall be deemed to affect either party’s right
to serve process in any manner permitted by law or commence legal proceedings or
otherwise proceed against you in any other jurisdiction to enforce judgments
obtained in any action, suit or proceeding brought pursuant to this paragraph.

        This letter agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, and all of which, taken together,
shall be deemed to be one and the same instrument.

[The remainder of the page is intentionally left blank]

--------------------------------------------------------------------------------

        Should the terms and conditions of this letter agreement meet with your
approval, please indicate your acceptance by signing and returning a copy of
this letter agreement to S.A.C. Capital Management, LLC.

Very truly yours,



S.A.C. CAPITAL MANAGEMENT, LLC

By: /s/Peter A. Nussbaum         Name:Peter A. Nussbaum         Title: General
Counsel

Agreed and accepted on this
3rd day of November, 2004:

THE WET SEAL, INC.

By: /s/ Joseph Deckop         Name: Joseph Deckop         Title: Executive Vice
president